DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 7-8, and 11-22 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anupma Sahay (Reg. No. 78704) on Friday, June 10, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, line 22 was amended to:
“wherein the winding assembly is configured to wind the plurality of first electrode plates and the at least one second electrode plate to form an electrode assembly[[.]],
further comprising a tape attaching mechanism arranged at the second station and configured to attach an ending tape on the winding structure after the winding is finished.”

Claim 23: CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a device for preparing an electrode assembly comprising: a winding assembly; a plurality of first electrode plate unwinding apparatus; at least one second electrode plate unwinding apparatus; a plurality of separator unwinding apparatus; wherein the winding assembly comprises a winding core, wherein the winding assembly further comprises a switching apparatus being configured to switch the winding core between a first station and a second station; a first cutter arranged at the first station configured to cut off some of the separators and retain at least one separator; a second cutter arrange between the first station and the second station, and configured to cut off the at least one retained separator; and further comprising a tape attaching mechanism arranged at the second station; is allowable over the prior art because the prior art does not disclose, teach, or suggest the first cutter in the first station, the second cutter between the first and second station, and a tape attaching mechanism at the second station.
It is noted that the claimed invention is an apparatus. As set forth in MPEP 2114, apparatus claims cover what a device is, not what a device does. Thus, the structure is evaluated for patentability. Therefore, while the claims require a first cutter and a second cutter, the first and second cutter have to be capable of cutting a separator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art is considered to be Nishimori et al. (JP 2009-193750, see machine English translation), Nagaura (JP 07-249429, see machine translation), Kaito (US 2018/0158624), Minafuji (JP 7-240207), and Tsuchiya (WO 2009/122245).
Nishimori (JP 2009-193750) discloses a method of manufacturing an electrode group for a battery (abstract). A strip-shaped positive electrode plate 8 (first or second electrode plate) is provided from unwinding portion 28 (unwinding apparatus), a strip-shape negative electrode plate 9 (other of first or second electrode plate) is provided from unwinding portion 29 (unwinding apparatus), and strip-shaped separators 6 and 7 are provided from unwinding portions 26 and 27, respectively (Fig 2, [0027]). The strip-shaped separators 6 and 7 separate strip-shaped positive electrode plate 8 (first or second electrode plate) and strip-shape negative electrode plate 9 (other of first or second electrode plate) (see Fig 2, [0027]). The positive electrode plate 8, separator 6, negative electrode plate 9, and separator 7 are wound on winding cores 1 at winding portions 20 (winding assembly) ([0027], Fig 2). However, Nishimori does not explicitly teaches a plurality of first plate unwinding apparatuses, a first cutter arranged at the first station, a second arranged between the first station and the second station, and a tape attaching mechanism arranged at the second station.
Nagaura teaches an electrode assembly that is made by winding sheet-like negative electrodes 1, sheet-like positive electrodes 2, separated by separators (abstract). Each of the positive and negative electrodes are divided into n or more (n≥2) sections with separators placed between ([0005], Fig 1). In an example, four electrodes (11, 21, 12, and 22) are formed between four separators 31, 32, 33, 34 and are wound about a core ([0005], Fig 1). Nagaura teaches that since both the positive and negative electrodes are respectively divided into (n) or more and arranged between separators, and also wound simultaneously to form a battery element, electrode length and the number of windings are reduced to 1/n in comparison where respective positive and negative electrodes are wound one by one (abstract). However, Nagaura does not teach the winding assembly comprising a switching apparatus configured to switch a winding core between a first station and a second station, a first cutter arranged at the first station, a second arranged between the first station and the second station, and a tape attaching mechanism arranged at the second station.
Kaito discloses a winder 120 including a winding mechanism that winds separating films 200, 202, a positive electrode 204, and a negative electrode 206 on a winding core 106  at position S1 (loading station) of a turret 123 [switching apparatus] (Fig 1, [0047]). The separating film 200 is cut by a cutter (not shown) [first cutter] to form a roll after the winding core 108 stops (i.e., at the loading station, after a predetermined number of turns) ([0050]). Next, the turret 123 is rotated clockwise and the roll formed in the position S1 is fed to the position S2 (i.e. at a second position) ([0051]). A tape 124 is wound on the roll and the tape is cut by a cutter (not shown) [second cutter] ([0051]). Alternatively, as seen in Figure 3, the spool that holds the tape is located between the position S1 and the position S2, and therefore Kaito reasonably suggests the cutter in the same position (between S1 and S2). Therefore, Kaito teaches a first cutter in the claimed location (first position), and reasonably suggest a second cutter in the claimed location (between the first position and the second position). However, Kaito teaches that the second cutter is part of the tape 124 and its application, therefore the positioning of the second cutter and the tape application are tied together. Thus, Kaito can only teach the tape 124 with corresponding second cutter either in the position between S1 or S2, or in the position of S2; Kaito cannot reasonably teach the cutter in the between positions S1 and S2 while the tape 124 (which is cut by the cutter) is at position S2. In order for Kaito to meet the claim limitations, and additional cutter separate from the tape application is needed, which is not taught or suggested by the prior art.
Minafuji (JP H 7-240207) teaches a battery winding machine wherein electrodes 20/40 are wounded with separators 10, and the electrodes are cut with cutters 24/44 (abstract, Fig 2). When a winding core of the winding machine rotates (such that the shaft 51 moves to position 52), the cutter 55 between the stations cuts all of the separators (that is, the cutter is between the first and second stations). Therefore, while Minafuji teaches a separator cutter between a first and second position, there is no reason to add another cutter at the first station 51 to cut any of the separators there, and the cutters 24/42 are for cutting electrodes. There is a tape winding 56 at station 52, but there is no further cutter discussed, and even if there were a cutter with the tape winding, this cutter does not read on the claimed first cutter in the first position.
Tsuchiya (WO 2009/122245) is similar to the Minafuji reference above having a battery winding machine. Electrodes 11,13 and separators 12,14 are supplied to a turret 110 wherein the electrodes are cut independently by cutters 131/132 (neither of which are in the claimed first position that is capable of cutting separators) and the separators are cut by cutter 133 located between a first position X1 and a second position X2 (Fig 7). Therefore, Tsuchiya teaches one cutter 133 between the first and second positions, but does not each any other cutter capable of cutting a separator or separator-like material at the first position X1.

The closest combination of reference is considered to be Nishimori et al. (JP 2009-193750, see machine English translation), in view of Nagaura (JP 07-249429, see machine translation), and Kaito (US 2018/0158624). Nishimori teaches a winding assembly comprising winding cores with electrode plates and separators, and suggests a switching apparatus. Nagaura teaches a plurality of first electrode plate unwinding apparatuses. Kaito teaches a first cutter a first cutter at a first position of a turret ([Fig 1, [0047]) and teaches a second cutter with a tape attaching mechanism at either between a first position and second position or at the second position; and does not teach both a second cutter between a first position and second position with a tape attaching mechanism at the second position because the second cutter and the tape attaching mechanism are tied together. Therefore, the combination of reference does not render obvious the first cutter in the first station, the second cutter between the first and second station, and a tape attaching mechanism at the second station.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725